                                           Case 3:19-cv-01871-SK Document 34 Filed 06/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                        Case No. 19-cv-01871-SK
                                   8                    Plaintiff,
                                                                                             ORDER IMPOSING SANCTIONS AND
                                   9              v.                                         FURTHER ORDER TO SHOW CAUSE
                                  10     MOGEEB M. HASSAN, et al.,
                                                                                             .
                                  11                    Defendants.

                                  12          On March 9, 2020, the Court issued an Order to Show Cause why monetary sanctions in
Northern District of California
 United States District Court




                                  13   the amount of $200 should not be imposed on each Defendant for failure to appear at a scheduled
                                  14   Status Conference. The Court noted that Defendants failed to appear for a scheduled Status
                                  15   Conference and that Defendants filed an answer after default had already been entered against
                                  16   them. Neither Defendant has moved to vacate the entry of default. Neither Defendant responded
                                  17   by the deadline of March 23, 2020, noted in the March 9, 2020 Order to Show Cause.
                                  18          The Court noted it was hesitant to impose monetary sanctions against pro se individuals
                                  19   and provided Defendants with one final opportunity to respond to the Court’s Order to Show
                                  20   Cause (“OSC”). The Court ordered Defendants to show cause in writing by June 8, 2020, why
                                  21   monetary sanctions in the amount of $200 should not be imposed on each Defendant for failure to
                                  22   appear at the Status Conference on March 9, 2020 and to respond to the Court’s OSC.
                                  23   Unfortunately, Defendants again failed to respond. Therefore, the Court HEREBY IMPOSES
                                  24   SANCTIONS in the amount of $200. Defendants are required to pay this amount by no later than
                                  25   July 20, 2020.
                                  26          With respect to Plaintiff, the Court issued its second OSC (and third time admonishing
                                  27   Plaintiff of his obligation to diligently prosecute this case). The Court noted that Plaintiff
                                  28   informed the Court that the parties conducted their joint site inspection of February 25, 2020, more
                                             Case 3:19-cv-01871-SK Document 34 Filed 06/22/20 Page 2 of 3




                                   1   than seven months late and without requesting leave of Court to extend deadlines. The Court

                                   2   further noted that Plaintiff file a motion which ignored the Court’s explanation that unless and

                                   3   until Defendants moved, or the parties stipulated, to vacate the entry of default, Defendants could

                                   4   not defend against Plaintiff’s claims. The Court stated that the parties’ complete disregard for the

                                   5   Court’s Orders and deadlines was unacceptable. The Court required Plaintiff to show cause why

                                   6   the Court should not dismiss this case for failure to prosecute and required Plaintiff to explain how

                                   7   he seeks to proceed in light of Defendants’ default. In light of the fact that Defendants are pro se

                                   8   and Defendants have made some effort to appear in this lawsuit, the Court recommended that

                                   9   Plaintiff reach out to Defendants to discuss a joint plan.

                                  10           In response, Plaintiff failed to address how he plans to proceed in light of Defendants’

                                  11   default and failed to state whether he attempted to reach out to Defendants to discuss a joint plan.

                                  12   The Court has a full case load and does not have the time to manage this case for Plaintiff. It is
Northern District of California
 United States District Court




                                  13   Plaintiff’s responsibility to proceed diligently. The Court will provide Plaintiff with one more

                                  14   opportunity to respond to the Court’s OSC fully and completely. Additionally, the Court is now

                                  15   requiring Plaintiff to reach out to Defendants to discuss a joint plan and to report back to the

                                  16   Court. In particular, Plaintiff shall address whether or not Defendants plan to move to vacate entry

                                  17   of default and properly defend against this case. If not, Plaintiff shall present a plan for how to

                                  18   move forward on Defendants’ default.

                                  19           By no later than July 6, Plaintiff shall contact Defendants by phone if possible, if not

                                  20   possible by phone then by email, and if not possible by email then by mail, to discuss whether

                                  21   Defendants wish to defend against this lawsuit and how to proceed if they do. Plaintiff shall file a

                                  22   status update to the Court by no later than July 13, 2020. In the status update, Plaintiff shall

                                  23   inform the Court as to whether Defendants wish to defend against this lawsuit and how the parties

                                  24   propose to proceed. If Defendants do not seek to vacate their default and defend against this

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                           Case 3:19-cv-01871-SK Document 34 Filed 06/22/20 Page 3 of 3




                                   1   lawsuit, Plaintiff shall explain how he intends to proceed. Plaintiff shall propose deadlines for any

                                   2   next steps.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 22, 2020

                                   5                                                    ______________________________________
                                                                                        SALLIE KIM
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
